*111CONCURRING OPINION
Graham, Presiding Judge:
I concur in the conclusion arrived at in the majority opinion, but can not concur in all of the language used in the opinion of my esteemed associate, Judge Garrett. I conclude, from an inspection of the record, that the Alengon lace in issue is embroidery not specially provided for, and is properly dutiable under the second subdivision of paragraph 1430 of the Tariff Act of 1922, at 75 per centum ad valorem. This is in harmony with United States v. Smith, 12 Ct. Cust. Appls. 384, T. D. 40544, Kayser & Co. v. United States, 13 Ct. Cust. Appls. 474, T, D. 41367, United States v. Field, 15 Ct. Cust. Appls. 254, T. D. 42263, and United States v. Goldfrank, 16 Ct. Cust. Appls. 340, T. D. 43081.
In Kotzin Bros. et al. v. United States, 14 Ct. Cust. Appls. 99, T. D. 41589, we had under consideration certain clocked woolen hosiery, which was assessed for duty by the collector at 75 per centum ad valorem as embroidered articles under the second section of said paragraph 1430, and was claimed to be dutiable under paragraph 1114 of said act, as hose in chief value of wool. It was claimed in that ■case that the clocking, although put on by an embroidery stitch, was not known in the trade as embroidery, but- as clocking. In discussing the proposition we said:
We are of opinion that by the use of the language “by whatever name known” in paragraph 358, supra, the Congress intended, for the purposes of that paragraph, to prevent the application of the rule of commercial designation. It was plainly intended, we think, by the phrase “by whatever name known” to include within the paragraph all embroidered articles commonly or commercially so known, ■except such as were more specifically provided for.
This seemed to be the established law until our decision in Robinson-Goodman Co. v. United States, 17 C. C. P. A. 149, T. D. 43473.
The majority opinion in the matter now before us goes upon the theory that the correctness of the rule announced in the Kotzin case, supra, was specifically recognized and followed in the said Robinson-Goodman Co. case.
In this'respect T can not concur. I think there is, as was pointed ■out in the dissenting opinion by Judge Hatfield, in the Robinson-Goodman Co. case, a hopeless and irreconcilable conflict between the Kotzin case and the Robinson-Goodman Co. case. In the Robinson-Goodman Co. case, trimmings were involved which are specifically -mentioned in the first portion of said paragraph 1430, and which were claimed by the importer to be dutiable as artificial flowers. In Blumenthal & Co. v. United States, 14 Ct. Cust. Appls. 17, T. D. 41531, we had had the same articles before us, and, in that case, we had held that even though the articles in question might have been known as artificial flowers, if they were trimmings and ornaments, the name by which they were known was immaterial and they must be classified under paragraph 1430.
*112In my opinion, the Robinson-Goodman case, supra, announced a different rule, although the opinion filed in that case purported, in one instance at least, to give it approval. In the Robinson-Goodman Go. case, as I have said, the same material was involved as in the Blumenthal case. The opinion proceeds to recite that the lower court found “that all of the merchandise was generally and uniformly known and designated in the trade as artificial flowers, and not as .trimmings or ornaments.” Thereupon the court proceeded in the following language: '
Tho first question to be considered is whether this case is distinguishable from the Blumenthal case so far as the facts proved are concerned. Appellant points out that in the Blumenthal case no evidence was adduced to show what are trimmings and ornaments as these terms are used in trade and commerce; that no evidence was offered in that case to show that, in addition to these words being specific, there are things known by other names which are similar in kind and character to the things specified in paragraph 1430, and which are imported and dealt with at wholesale under the general name of trimmings and ornaments; and which are thus covered by the words “all the foregoing * * * by whatever name known.” That such evidence was absent in the Blumenthal case and was adduced in the present case is a fact. Appellant also points out that the legislative history of paragraph 1430 was not introduced in the Blumenthal case but is a part of the record in this case.
The ease turns upon the definition of the words “trimmings” and “ornaments.” It is very evident that in the Blumenthal case this court applied the ordinary meaning of these terms as defined in the dictionaries, and upon the record in that case it was justified in so doing, there being no proof of commercial designation restricting the ordinary meanings of these words. The court below in this case has also applied the ordinary or common meaning of the words. There is, however, in this case that which was absent in the Blumenthal case — proof of commercial designation of the words “trimmings” and “ornaments,” at the time of the passage of the Tariff Act of 1922. It requires no citation of authority to. the point that if commercial designation is found to exist, such designation fixes the character of the article for the purposes of the tariff law, unless a different legislative intent is shown.
* * * If there be in fact a restricted meaning of these words as used in commerce and trade, the phrase “by whatever name known” does not enlarge the class, but serves to include within the class every article comprehended by these terms as used in commerce and trade, regardless of the fact that such articles may have other and different commercial designations. The record in this case convinces us that the words “trimmings” and “ornaments” did not in commerce and trade, at the time of the passage of the Tariff Act of 1922, have the same meaning as is given to those terms by dictionary definitions. * * *
There was no proof of this character in the Blumenthal case, and holding as we do that commercial designation has been proved in the present case, it is our duty to give to the words “trimmings” and “ornaments” the meaning that they had-in trade and commerce at the time of the passage of the Tariff Act of 1922i
* * * * * * *
We are therefore compelled to hold that the words “trimmings” and “ornaments, ” as used in trade and commercé, do not include artificial flowers, and did not at the time of the passage of the Tariff Act of 1922, and therefore such articles are not dutiable under the provisions of paragraph 1430, but are dutiable under paragraph 1419. Had the proof in this case upon the meaning of the words *113“trimmings” and “ornaments” been the same as in the Blumenthal case we should have adhered to our ruling in that case; but the proof in this case showing, as it does, a commercial designation restricting the ordinary meaning of those words, which was not shown in the Blumenthal ease,-we are led to a different conclusion as to the classification of artificial flowers.
I think I have shown by the foregoing- excerpts that the majority opinion filed in the Robinson-Goodman case was based upon proof of commercial designation. It will be observed, however, that Judge Bland, who specially concurred in the conclusion in that case, did so not upon the theory that evidence of commercial designation was proper or of any force in the case, but rather upon the theory that the imported articles were, in the common meaning of the term, artificial flowers, and not trimmings. The ratio decidendi of the majority opinion in the Robinson-Goodman case, therefore, did not meet with the approval of a majority of the court, and the case is not authority in the case now at bar.
As this judgment, however, follows the Kotzin case, sufra, and the other cases heretofore cited herein, dating back to United States v. Smith, supra, I concur in the conclusion that the judgment of the court below should be affirmed.
Hatfield, Judge, concurs in the special concurring opinion of Presiding Judge Graham.